Per Curiam.

The question in this ease arises on a bill of exceptions, tendered to the court of common pleas of the county of Tompkins. The action was brought against the defendant, who was one of the overseers of the poor of the town of Ulysses, in that county, for the support and maintenance of a pauper. The proof in the court below showed a most explicit and positive request, by the defendant to .the plaintiff, to maintain the pauper, and an express and absolute promise to pay him for the same. But this was not deemed by the court below sufficient, because no order had been given by a justice to the overseer, to provide for the pauper. In this the court erred. Application was made, in behalf of the pauper, to the overseer for relief; and the relief was furnished at the request of the overseer.. It was no part of the plaintiff’s duty, to see that the overseer had the order of a justice, as pointed out by the act. If the pauper was entitled to assistance, it was the duty of the overseer of the poor, on application being made to him, to inquire into the matter, and furnish the relief. He was under a legal, as well as a moral obligation, so to do ; and this was a sufficient consideration for his promise to pay for the same. The act does not require that the person furnishing the relief should have an order from a justice for the purpose. This is a duty imposed upon-the overseer,- and is his authority for ordering the relief; but if he neglects to procure such order, it is his own fault, or negligence, and is not chargeable upon the plaintiff. (1 N. R. L. 287, 8.) The judgment of the court below must, therefore, be reversed.
Judgment reversed.